PATTERSON, Judge.
On original deliverance this court affirmed the trial court’s judgment, 443 So.2d 69, without opinion, denying Earnest James Sturdivant’s petition for a writ of error coram nobis, wherein he alleged that he had been denied effective assistance of counsel due to the failure of his court appointed attorney to file a timely notice of appeal. After this court denied his application for a hearing, he petitioned the Supreme Court of Alabama for a writ of certiorari, which was granted.
The Supreme Court of Alabama has determined that the requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), were not followed in this case, and that Sturdivant’s defense counsel was not relieved of his duty to appeal the conviction or withdraw from the case following the guidelines of Anders. The Supreme Court further determined that due to the inadvertent failure of the defense counsel to perfect an appeal, Stur-divant was denied the procedure set forth in Anders, and therefore, the trial court should have granted his petition. Sturdvant v. State, 460 So.2d 1210 (Ala.1984). The Supreme Court held that this court erred in affirming the judgment of the trial court, and reversed and remanded the cause to this court with directions to allow Sturdivant an out-of-time appeal. Sturdivant v. State, supra.
Accordingly, the judgment of the circuit court denying the petition for writ of error coram nobis is reversed, and this cause is remanded to that court with directions that the petitioner be afforded an out-of-time appeal, pursuant to the authority expressed in Sturdivant v. State, supra.
In reference to the out-of-time appeal referred to above, it is directed that the time for filing the Record on Appeal shall begin to run as if notice of appeal had been given on the date of this opinion; otherwise the Alabama Rules of Appellate Procedure shall apply.
REVERSED AND REMANDED.
All Judges concur.